[In reply to application for rehearing.]
STONE, O. -I.
It is contended that because part — $5—of the purchase-price paid by Stout, was a debt which operated a lien on the mule, Mrs. Kinsey’s husband was authorized to pay that debt with the mule, without her concurrence or assent. Castleman v. Jeffries, 60 Ala. 380, and Gayle v. Marshall, 70 Ala. 522, are relied on in support of this view. In each of these cases, the corjms of the wife’s property was bound for the debt, and the debt was large enough to absorb the entire property used in its payment. In neither case was it shown, or contended, that the debt for which the property was chargeable was not equal in amount to the value of the property used in its payment. So, if the husband had not paid the debt, the wife’s property might have been subjected to its liquidation. He only did voluntarily, and without suit, what the law would have coerced to be done. If the wife had been permitted to recover in those cases, the recovery would *548have been subject to the debt which the husband bad attempted to pay with the property. The law does not favor circuity of action; and we ruled that, the property having paid the debt for which it was bound, and no pretense of unfairness being set up, we would not sanction the useless ceremony of restoring the property to her, that it might be immediately wrested from her, and applied to the debt it bad been attempted to be used in paying.'
The present case is unlike those. The debt in this case was five dollars, only one-tenth of the agreed value of the mule. The principles on which the cases cited were -made to turn, are not applicable to the facts of this case, and they furnish no warrant for the ruling invoked.
The application for rehearing must be overruled.